Exhibit 10.1
RETENTION AGREEMENT
     This Retention Agreement (“Agreement”) is made and entered into effective
October 1, 2010 between Enterprise Products Company (“Company”) and William
Ordemann (“Employee”).
     WHEREAS, Company desires to enter into this Agreement with Employee to
provide a retention payment to encourage Employee to remain employed with
Company, perform in a highly effective manner, and proactively execute the
commercial strategy that the Company and its affiliates employ;
     NOW, THEREFORE, in consideration thereof and of the covenants hereafter set
forth, the parties hereby agree as follows:
1. Retention Payment.
     A. Following the completion of 48 months of continuous employment by
Employee with Company from the effective date of this Agreement (“Retention
Period”), Employee will receive from Company a lump sum payment in the gross
amount of two million five hundred thousand dollars and no cents
($2,500,000.00), less applicable withholding taxes (“Retention Payment”), paid
within seven (7) business days after the completion of the Retention Period.
     B. In the event Employee’s employment with Company is terminated prior to
the end of the Retention Period due to (a) Employee’s death; (b) Employee’s
disability; (c) Employee’s job elimination by Company; (d) a business
reorganization of Company; or (e) a sale of Company or Enterprise Products
Partners L.P., a Delaware limited partnership (“EPD”), Employee shall receive,
or in the event of the Employee’s death, the designated beneficiary of Employee
shall receive, the full Retention Payment. The Retention Payment will be made
within thirty (30) days of Employee’s termination date, disability status, or
death.
     C. Employee is not eligible for any unpaid Retention Payment after the date
that Employee (i) voluntarily terminates employment with Company, (ii) is
terminated for “Cause” as defined in Section 2 of this Agreement, (iii) retires
prior to the end of the Retention Period, or (iv) ceases employment to report to
active duty (unless the law otherwise requires payment).
     D. The Retention Payment is in addition to any discretionary incentive
compensation that the Company may, in its sole discretion, grant or have in
place from time to time, including participation in a performance-based annual
incentive plan and a long term incentive (LTI) program for executives.
2. Termination of Employment.
     Termination for “Cause” under this Agreement shall mean a determination in
good faith by the Board of Directors, the chief executive officer or the chief
operating officer of the general partner of EPD that “Cause” exists to terminate
the Employee. “Cause” shall mean (i) an act of willful misconduct or gross
negligence in the performance of Employee’s duties resulting in damage or
injuries to Company or its affiliates, (ii) the appropriation (or attempted
appropriation) of a business opportunity of Company or its affiliates, including
attempting to secure or securing any personal gain in connection with any
transaction entered into on behalf of Company or its affiliates, (iii) the
misappropriation (or attempted misappropriation) of any of the funds or property
of Company or its affiliates, (iv) willful and continued failure to perform any
substantial duties of Employee’s position (other than any such failure resulting
from Employee’s incapacity due to physical or mental illness or disability) that
is not cured within 30 days following written notice of such failure to perform
from Company to the Employee, or (v) the conviction of, indictment for (or its
procedural equivalent), or the entering of a guilty plea or plea of no contest,
with respect to a felony or other crime of moral turpitude.
Retention 2010

1



--------------------------------------------------------------------------------



 



3. Non-solicitation of Company Employees
     In the event Employee has been paid the Retention Payment pursuant to
Section 1B, Employee agrees that, for a period equal to the lesser of
(i) 18 months after the date of the event which gives rise to the payment of
such portion of the Retention Payment or (ii) the remainder of the Retention
Period as if this Agreement were in full force and effect for the full Retention
Period, Employee will not solicit or induce, either directly or indirectly, any
employees of the Company or any Company affiliate to cease employment with the
Company or any Company affiliate and will not assist any other person or entity
in such a solicitation. Employee and Company agree that employees of the Company
or any Company affiliate may respond to open advertisements of employment with a
future employer of Employee without inducement from Employee. Such voluntary
actions by employees of the Company or any Company affiliate do not violate this
non-solicitation provision. Employee agrees that the restrictions in this
Section are reasonable and necessary to protect the Company’s investment in
human resources and shall survive the termination of this Agreement.
4. Term of Agreement.
     This Agreement shall terminate (subject to the survival of Section 3 hereof
pursuant to the last sentence of Section 3) on the earliest of (i) the date of
payment of the Retention Payment to Employee or his designated beneficiary if
termination occurs prior to October 1, 2014; (ii) the date of Employee’s
voluntary termination of employment or Employee’s termination of employment for
Cause; or (iii) October 1, 2014.
5. Miscellaneous.
     A. Neither Employee, nor any person claiming under Employee, shall have the
power to anticipate, encumber or dispose of any right, title, interest or
benefit hereunder in any manner or any time, until the same shall have been
actually distributed free and clear of the terms of this Agreement.
     B. This Agreement shall be binding upon and inure to the benefit of any
successors to Company and all persons lawfully claiming under Employee. Nothing
in this Agreement shall confer on Employee any right to continued employment or
affect in any way the right of Company to terminate Employee’s employment at any
time. Any question as to whether there has been a termination of Employee’s
employment, and the cause associated with such termination, shall be determined
by the Board of Directors, the chief executive officer or the chief operating
officer of the general partner of EPD in accordance with Section 2.
     C. The payments under this Agreement are neither intended nor should be
construed as being additions to base salary or included in calculations of
salary increases. This Agreement and any payments under this Agreement are
confidential information. Employee agrees not to disclose the existence of or
terms of this Agreement to anyone other than Employee’s spouse, attorney, and
tax advisor or as required by law.
     D. This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, notwithstanding any conflict of law principles, and
without regard to the place of execution or performance of employment duties, or
residence of the parties. The exclusive venue for any dispute relating to this
Agreement shall be Harris County, Texas.
     E. This Agreement constitutes the entire agreement of the parties with
regard to the specific subject matter hereof and contains all of the covenants,
promises, representations, warranties and agreements between the parties with
respect to such subject matter. Each party to this Agreement acknowledges that
no representation, inducement, promise or agreement, oral or written, has been
made by either party with respect to such subject matter, which is not embodied
herein, and that no agreement, statement or promise relating to the subject
matter that is not contained in this Agreement shall be valid or binding. Any
modification of this Agreement will be effective only if it is in writing and
signed by each party whose rights hereunder are affected thereby, provided that
Retention 2010

2



--------------------------------------------------------------------------------



 



any such modification must be authorized or approved by an executive officer of
Company and any of the Board of Directors, the chief executive officer or the
chief operating officer of the general partner of EPD.
IN WITNESS WHEREOF, the parties hereto have caused the Agreement to be executed
and effective on the day and year first above written.

                      COMPANY       EMPLOYEE    
 
                    Enterprise products company                
 
                    By:   /s/ Gary Smith       /s/ William Ordemann            
         
 
                   
Name:
  Gary Smith       Name:   William Ordemann    
 
                   
 
                    Title:   SVP, HR       This 25th day of September, 2010    
 
                   
 
                    This 29th day of September, 2010                

Retention 2010

3